Case 2:20-cv-02112-PKH Document5 Filed 07/10/20 Page 1 of 2 PagelD #: 44

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

JUAN LOPEZ, on behalf of himself
and all similarly situated persons and entities, PLAINTIFF

VS. CASE NO. 2:20-CV-02112-PKH

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY DEFENDANT

NOTICE OF DISMISSAL [FRCP 41(A)]
AND ORDER OF DISMISSAL

Plaintiff Juan Lopez hereby stipulates under Federal Rule of Civil Procedure
41(a)(1)(i) that this action be dismissed without prejudice as to all claims, causes of
action, and parties, with each party bearing that party's own attorney's fees and costs.

Dated July 10, 2020

Respectfully Submitted,

By: /s/ Phillip J. Milligan
PHILLIP J. MILLIGAN, ABA #92055
Milligan Law Offices
500 So. 16th Street
P.O. Box 2347
Fort Smith, AR 72902-2347
Telephone No. (479) 783-2213
Facsimile No. (479) 783-4329
Case 2:20-cv-02112-PKH Document5 Filed 07/10/20 Page 2 of 2 PagelD #: 45

ORDER OF DISMISSAL
Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
41(a)(1)(i), IT IS SO ORDERED THAT THIS ACTION BE, AND HEREBY IS,
DISMISSED WITHOUT PREJUDICE as to all claims, causes of action, and parties,
with each party bearing that party’s own attorney’s fees and costs. The Clerk is
directed to close the file.

Dated:

 

 

UNITED STATES DISTRICT JUDGE
